UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4644


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAHFI DESHONE CAMPBELL, a/k/a Fe,

                     Defendant - Appellant.



                                       No. 19-4664


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAHFI DESHONE CAMPBELL, a/k/a Fe,

                     Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:17-cr-00148-FL-1; 7:18-cr-00001-
FL-2)


Submitted: October 20, 2021                                  Decided: November 18, 2021
Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Peter Wood, LAW OFFICE OF PETER WOOD, Raleigh, North Carolina, for Appellant.
Kristine L. Fritz, Jennifer P. May-Parker, Assistant United States Attorneys, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Rahfi Deshone Campbell pled guilty, pursuant to a written plea agreement, to two

counts of possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924; interference with interstate commerce by robbery (Hobbs Act robbery),

in violation of 18 U.S.C. §§ 2, 1951; and possession of a firearm in furtherance of a crime

of violence or a drug trafficking crime, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A). The

district court sentenced Campbell to 182 months’ imprisonment, followed by 5 years of

supervised release. The written criminal judgment contained “mandatory” and “standard”

conditions of supervised release, as well as “additional standard conditions of supervision”

and “special conditions of supervision.” The additional standard conditions were not

announced at sentencing and required that Campbell “not incur new credit charges or open

additional lines of credit without approval of the probation office” and that he “provide the

probation office with access to any requested financial information.”

       Campbell’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

Campbell’s guilty plea was knowing and voluntary, and whether there is any error in

Campbell’s sentence. For the reasons that follow, we affirm Campbell’s convictions,

vacate his sentence, and remand for resentencing.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charges to which he is pleading guilty, any applicable mandatory minimum sentence, the

maximum possible penalty he faces, and the various rights he is relinquishing by pleading

                                             3
guilty. Fed. R. Crim. P. 11(b)(1); United States v. Williams, 811 F.3d 621, 622 (4th Cir.

2016). The court also must ensure that the defendant’s plea is voluntary, supported by a

sufficient factual basis, and not the result of force, threats, or promises extrinsic to the plea

agreement. Fed. R. Crim. P. 11(b)(2)-(3); see United States v. DeFusco, 949 F.2d 114,

119-20 (4th Cir. 1991). Because Campbell did not move to withdraw his guilty plea in the

district court or otherwise preserve any allegation of Rule 11 error, we review the plea

colloquy for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). To

establish plain error, Campbell “must show that: (1) an error occurred; (2) the error was

plain; and (3) the error affected his substantial rights.” United States v. Lockhart, 947 F.3d

187, 191 (4th Cir. 2020) (en banc). In the guilty plea context, a defendant establishes that

an error affected his substantial rights if he demonstrates a reasonable probability that, but

for the error, he would not have pled guilty. Sanya, 774 F.3d at 816. Our review of the

record confirms that the magistrate judge conducted a sufficient plea colloquy with

Campbell and that Campbell’s plea was knowing and voluntary. Accordingly, we conclude

that the magistrate judge did not plainly err in accepting Campbell’s guilty plea.

       Turning to Campbell’s sentence, we observe that in imposing Campbell’s

supervised release conditions, the district court failed to announce two discretionary

conditions of supervised release that it ultimately included in the written judgment. A

district court must announce all nonmandatory conditions of supervised release at the

sentencing hearing. United States v. Rogers, 961 F.3d 291, 296-99 (4th Cir. 2020). This

“requirement . . . gives defendants a chance to object to conditions that are not tailored to

their individual circumstances and ensures that they will be imposed only after

                                               4
consideration of the factors set out in [18 U.S.C.] § 3583(d).” Id. at 300. As these two

financial conditions were not orally pronounced or otherwise incorporated at sentencing

and “appear for the first time in a subsequent written judgment,” Campbell “has not been

sentenced to those conditions, and a remand for resentencing is required.” United States

v. Singletary, 984 F.3d 341, 344 (4th Cir. 2021).

       In accordance with Anders, we have reviewed the entire record and have found no

other meritorious grounds for appeal. * We therefore affirm Campbell’s convictions, vacate

his sentence, and remand for resentencing. This court requires that counsel inform

Campbell, in writing, of the right to petition the Supreme Court of the United States for

further review. If Campbell requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on

Campbell.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                              AFFIRMED IN PART, VACATED IN PART,
                                                                 AND REMANDED




       *
        Because the sentence was not properly imposed, we do not address at this juncture
any other potential issues related to Campbell’s sentence. See Singletary, 984 F.3d at 346-
37 (declining to consider additional challenges to original sentence).

                                             5